DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The preliminary amendment received 12/16/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 30, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “render the simulated image 
Claims 22-29, 31-35, and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependence of claims 21, 30, and 36.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 and 26-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fein (US 20140098137 A1) in view of Kasperkiewicz (US 20080317376 A1), and further in view of Weising (US 20110216060 A1).
Regarding to claim 21, Fein discloses a method ([0056]: AR systems; [0059]: capture actual scenes of real world environments in order to generate augmented views of those actual scenes; the single camera can act as both a forward-facing and rear-facing camera; Fig. 7A; Fig. 
detecting an initial visual locus point of a computing device for a three-dimensional virtual and augmented reality (VAR) scene ([0055]: a head-mounted display; Fig. 3A; [0060-0061]: forward-looking cameras capture actual scenes of real world environments in order to generate augmented views of those actual scenes; [0070]: augmentations in the form of three-dimensional visual items, e.g., animation objects; [0168-0169]: detect the one or more movements of the user relative to the one or more specific geographical locations; Fig. 6B; [0175-0176]: detect one or more focus points, i.e. an initial visual locus as illustrated in Fig. 6B); 
based on detecting the initial visual locus point, rendering an initial view of the three-dimensional VAR scene ([0057]: the forward-facing camera is used to capture actual scenes of real world environments in order to generate augmented views of those actual scenes; Fig. 5A; Fig. 6A; [0080]: an actual view 50a  of a scene from the real environment is captured and displayed by the AR device 70* of FIG. 7A or 7B when an exemplary user 62, see FIG. 6A, using the AR device 70* strolls near a retail business; Fig. 5B; [0081]: view 50b is displayed by the AR device 70* and that is an augmented view of the actual scene of FIG. 5A); 
detecting a subsequent visual locus point of the computing device for the three-dimensional VAR scene (Fig. 5C; [0082]: another view 50c of the retail business of FIGS. 5A and 5B at a second point or increment in time; the view 50c includes augmentation 51b that is located at location 504a of view 50c and that includes retail or sales information similar to the augmentation 51a.); and 

 Fein fails to explicitly disclose:
a three-dimensional virtual reality scene;
modifying brightness levels of a set of pixels corresponding to the initial view of the three-dimensional VAR scene.
In same field of endeavor, Kasperkiewicz teaches modifying brightness levels of a set of pixels corresponding to the initial view of the three-dimensional VAR scene ([0010]:  brighten the foreground object by adjusting the exposure to simulate a fill-flash; Fig. 4a; Fig. 4b; [0036-0039]: modify the image to correct for a perceived under or overexposure; [0039]: brighten the foreground individual; [0043]: modify brightness by adjusting the exposure of the image; [0045]: simplify black and white representation 505a of a color digital image; Fig. 6; [0047]: correct each of the color casts using different lighting sources).

Fein in view of Kasperkiewicz fails to explicitly disclose a three-dimensional virtual reality scene.
In same filed of endeavor, Weising teaches:
a three-dimensional virtual reality scene ([0003]: a virtual or augmented reality; [0005]: Virtual reality (VR) is a computer-simulated environment; [0006]: augmented Reality; create a mixed reality; [0011]: a virtual scene, which includes virtual reality elements, is generated in the 3D space around the reference point; [0013]: generate a common virtual scene that includes virtual reality elements; the displayed view of the common virtual scene changes as the first device moves within the first 3D space; [0014]: generate a virtual scene in the 3D space around the reference point; Fig. 3; [0049]: Images of the 3D space are used to create an augmented reality by combining real and virtual elements; [0050-0051]: obtain three-dimensional information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Kasperkiewicz to include a three-dimensional virtual reality scene as taught by Weising. The motivation for doing so would have 

Regarding to claim 22, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, further comprising: 
detecting a change in orientation of the computing device based on inputs from at least one of a gyroscope, a magnetometer, or an accelerometer of the computing device (Fein; Fig. 6A; [0085-0086]: initial position; turn his head and computer device in position 4 of FIG. 6A; the detected user behaviors; [0121]: one or more gyroscopes 878; [0156]: an accelerometer and a gyroscope); and
 determining the subsequent visual locus point of the computing device based on the change in orientation of the computing device (Fein; Fig. 5A; [0080]: views 50b, 50c, 50d, 50e, and 50f are exemplary views that may be displayed by the AR device 70* in response to one or more ocular or body movements of the user 62 as illustrated in, for example, in FIGS. 6A, 6B, 6C, 6D, and/or 6E; Fig. 5A; Fig. 5B; [0081]: view 50b may be displayed by the AR device 70* and that is an augmented view of the actual scene of FIG. 5A; Fig. 6A; [0085-0086]: initial position; turn his head and computer device in position 4 of FIG. 6A; the detected user behaviors). 

Regarding to claim 23, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, wherein modifying the brightness levels of the set of pixels corresponding to the 

Regarding to claim 24, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, wherein modifying the brightness levels of the set of pixels corresponding to the initial view of the three-dimensional VAR scene (same as rejected in claim 21) comprises applying a fragment shader to a set of pixel values corresponding to the set of pixels to brighten or darken one or more of the set of pixels (Fein; Fig. 5V; Fig. 5W; [0103]: the augmentation 51n of Fig 5W is bolded and is darken than augmentation 51m of FIG. 5V; [0139]: registers brightness of the one or more non-augmentation scene elements; Fig. 5H; Fig. 5J; [0190]: increase brightness level; increased brightness level is different from the brightness level of one or more unmodified visual formats). 

Regarding to claim 26, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, wherein: 
detecting the initial visual locus point of the computing device for the three-dimensional VAR scene (same as rejected in claim 21) comprises detecting the initial visual locus point is directed toward a light source (Fein; Fig. 3; [0059-0061]: outward camera is directed outside 
detecting the subsequent visual locus point of the computing device for the three-dimensional VAR scene (same as rejected in claim 1) comprises detecting the subsequent visual locus point is directed away from the light source (Fein; [0057]: the inward-facing camera tracks the gaze, focus, dwell path, and/or dwell time of one or more eyes of a user; [0059]: the inward-facing camera captures and tracks the gaze, focus, dwell path, and/or dwell time of one or more eyes of a user along the ray of outside light source). 

Regarding to claim 27, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, further comprising: 
selecting a representative image that approximates a set of photometric parameters at the subsequent visual locus point of the computing device (Fein; Fig. 5A; Fig. 6A; [0080]: a retail business is a representative image; an actual view 50a  of a scene from the real environment is captured and displayed by the AR device 70* of FIG. 7A or 7B when an exemplary user 62, see FIG. 6A, using the AR device 70* strolls near a retail business; Fig. 5B; [0081]: view 50b is displayed by the AR device 70* and that is an augmented view of the actual scene of FIG. 5A); and 
rendering the subsequent view of the three-dimensional VAR scene by determining the brightness levels of the set of pixels based on the set of photometric parameters approximated by the representative image (Fein; Fig. 5C; [0082]: another view 50c of the retail business of FIGS. 5A and 5B at a second point or increment in time; the view 50c includes augmentation 

Regarding to claim 28, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, wherein rendering the initial view of the three-dimensional VAR scene (same as rejected in claim 21) comprises compositing pixel values from a plurality of real images into a composite image for the three-dimensional VAR scene (Fein; Fig. 4A; [0065]: display and overlay computer generated multiple images onto portions of views of actual scenes of the real world environment; [0109]: a second actual scene 63c overlaps the first actual scene 63a). 

Regarding to claim 29, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, further comprising rendering the initial view of the three-dimensional VAR scene by: 
calculating a graphical projection of the three-dimensional VAR scene based on a plurality of images (Fein; Fig. 4A; [0065]: display and overlay computer generated multiple images onto portions of views of actual scenes of the real world environment; [0109]: a second actual scene 63c overlaps the first actual scene 63a).
Fein in view of Kasperkiewicz and Weising further discloses:
calculating a graphical projection of the three-dimensional VAR scene based on a plurality of images (Weising; Fig. 2; [0046]: images captured with a camera are real images; images may be real images; camera may take a picture of a game board; location can be 
computing a discretized ray direction of the three-dimensional VAR scene for each image of the plurality of images through the initial visual locus point (Weising; [0046]:  images captured with a camera are real images; images may be real images; [0047]: the viewing angle and location are visual locus; determine and computer the viewing angle of the camera for all images based on device positions; the viewing angle is defined a vector with origin in the center of the display;  [0050]: a depth-camera can also be used to obtain three-dimensional information; Fig. 13B; [0072]). 

Regarding to claim 30, Fein discloses a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to ([0056]: AR systems; [0059]: capture actual scenes of real world environments in order to generate augmented views of those actual scenes; the single camera can act as both a forward-facing and rear-facing camera; Fig. 7A; Fig. 7B; [0110]: one or more microprocessors execute one or more programming instructions; [0113]: a memory 114; [0115]: one or more processors 116 execute the computer readable instructions 152 stored in memory; [0116]: read-only memory; RAM; DRAM):
The rest limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject rest limitations of claim 30. 



Regarding to claim 32, Fein in view of Kasperkiewicz and Weising discloses the non-transitory computer readable storage medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device (same as rejected in claim 30).
the claim limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject claim 32.

Regarding to claim 33, Fein in view of Kasperkiewicz and Weising discloses the non-transitory computer readable storage medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device (same as rejected in claim 30).
the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 33.

Regarding to claim 34, Fein in view of Kasperkiewicz and Weising discloses the non-transitory computer readable storage medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to (same as rejected in claim 30): 


Regarding to claim 35, Fein in view of Kasperkiewicz and Weising discloses the non-transitory computer readable storage medium of claim 30, further comprising instructions that, when executed by the at least one processor, cause the computing device to (same as rejected in claim 30): 
the claim limitations are similar to claim limitations recited in claim 26. Therefore, same rational used to reject claim 26 is also used to reject claim 35.
 
Regarding to claim 36, Fein discloses a computing device ([0056]: AR systems; [0059]: capture actual scenes of real world environments in order to generate augmented views of those actual scenes; the single camera can act as both a forward-facing and rear-facing camera; Fig. 7A; Fig. 7B; [0110]: one or more microprocessors execute one or more programming instructions; [0113]: a memory 114; [0115]: one or more processors 116 execute the computer readable instructions 152 stored in memory; [0116]: read-only memory; RAM; DRAM) comprising: 
at least one processor (Fig. 7A; Fig. 7B; [0110]: one or more microprocessors execute one or more programming instructions): 
at least one non-transitory computer readable medium storing instruction thereon that, when executed by the at least one processor, cause the computing device to ([0056]: AR systems; [0059]: capture actual scenes of real world environments in order to generate 
 the rest limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject rest limitations of claim 36. 

Regarding to claim 37, Fein in view of Kasperkiewicz and Weising discloses the computing device of claim 36, further comprising instructions that, when executed by the at least one processor, cause the computing device (same as rejected in claim 36).
the rest limitations are similar to claim limitations recited in claim 23. Therefore, same rational used to reject claim 23 is also used to reject rest limitations of claim 37.

Regarding to claim 38, Fein in view of Kasperkiewicz and Weising discloses the computing device of claim 36, further comprising instructions that, when executed by the at least one processor, cause the computing device to (same as rejected in claim 36): 
the rest limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject rest limitations of claim 38.


the rest limitations are similar to claim limitations recited in claim 28. Therefore, same rational used to reject claim 28 is also used to reject rest limitations of claim 39.

Regarding to claim 40, Fein in view of Kasperkiewicz and Weising discloses the computing device of claim 36, further comprising instructions that, when executed by the at least one processor, cause the computing device to render the initial view of the three-dimensional VAR scene by (same as rejected in claim 36):
the rest limitations are similar to claim limitations recited in claim 29. Therefore, same rational used to reject claim 29 is also used to reject rest limitations of claim 40.
 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fein (US 20140098137 A1) in view of Kasperkiewicz (US 20080317376 A1), in view of Weising (US 20110216060 A1), and further in view of Fukumoto (US 20090284610 A1).
Regarding to claim 25, Fein in view of Kasperkiewicz and Weising discloses the method of claim 21, wherein: 
rendering the initial view of the three-dimensional VAR scene comprises (same as rejected in claim 21) and rendering the subsequent view of the three-dimensional VAR scene comprises (same as rejected in claim 21).
Fein in view of Kasperkiewicz and Weising fails to explicitly disclose:

determining a second set of brightness levels for the set of pixels to simulate a longer exposure-frustrum orientation for the camera. 
 In same field of endeavor, Fukumoto teaches:
comprises determining a first set of brightness levels for the set of pixels to simulate a shorter exposure-frustrum orientation for a camera (Fig. 3; [0053]: the second image is an image shot with an exposure time that is longer than a exposure time with which the first image is shot; [0054]: the exposure time of the first image is preferably shorter; the exposure time of first image is short); and
comprises determining a second set of brightness levels for the set of pixels to simulate a longer exposure-frustrum orientation for the camera ([0055]: for the second image, the exposure time is set longer than that for the first image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Kasperkiewicz and Weising to include determining a first set of brightness levels for the set of pixels to simulate a shorter exposure-frustrum orientation for a camera; and determining a second set of brightness levels for the set of pixels to simulate a longer exposure-frustrum orientation for the camera as taught by Fukumoto. The motivation for doing so would have been to set first exposure time for first image and set second exposure time for second image as taught by Fukumoto in paragraphs [0053-0055].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.